                    IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF ALASKA


BRISTOL BAY ECONOMIC
DEVELOPMENT CORPORATION, et
al.,

                Plaintiffs,                  Case No. 3:19-cv-00265-SLG

      v.

MICHELLE PIRZADEH, in her official           (Consolidated)
capacity as Regional Administrator of
the U.S. Environmental Protection
Agency Region 10, et al.,

                Defendants,

      and

STATE OF ALASKA, et al.,

                Intervenor-Defendants.


SALMONSTATE, et al.,

                Plaintiffs,

      v.                                     Case No. 3:19-cv-00267-SLG

MICHELLE PIRZADEH, in her official
capacity as Regional Administrator of
the U.S. Environmental Protection
Agency Region 10, et al.,

                Defendants.




           Case 3:19-cv-00265-SLG Document 99 Filed 09/21/21 Page 1 of 2
TROUT UNLIMITED,

                  Plaintiff,

         v.                                            Case No. 3:19-cv-00268-SLG

MICHELLE PIRZADEH, in her official
capacity as Regional Administrator of the
U.S. Environmental Protection Agency
Region 10, et al.,

                  Defendants.



    ORDER RE PEBBLE LIMITED PARTNERSHIP’S MOTION TO INTERVENE

         Before the Court at Docket 89 is Pebble Limited Partnership’s Motion to

Intervene and Memorandum of Law in Support. Plaintiffs take no position on the

motion.1 Defendants also take no position on the motion.2 Intervenor-Defendants

did not file a response.

         Good cause being shown, IT IS ORDERED that the motion to intervene is

GRANTED. Accordingly,

         Pebble Limited Partnership is directed to file a clean copy of its three

Answers (Dockets 90, 91, and 92) within 7 days of this order.

         DATED this 21st day of September, 2021 at Anchorage, Alaska.

                                                   /s/ Sharon L. Gleason
                                                   UNITED STATES DISTRICT JUDGE



1
    Docket 94.
2
    Docket 98.

Case No. 3:19-cv-00265-SLG, Bristol Bay EDC, et al. v. Pirzadeh, et al.
Order re Pebble Limited Partnership’s Motion to Intervene
Page 2 of 2
              Case 3:19-cv-00265-SLG Document 99 Filed 09/21/21 Page 2 of 2
